J-S60027-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    DAVID A. VOSBURG, STUART A.                 :   IN THE SUPERIOR COURT OF
    VOSBURG, RICHARD K. VOSBURG,                :        PENNSYLVANIA
    JILL L. VOSBURG, MARK S.                    :
    VOSBURG, MATTHEW W. VOSBURG,                :
    MARSHALL W. VOSBURG, AND                    :
    KATHERINE M. VOSBURG                        :
                                                :
                       Appellants               :
                                                :   No. 752 MDA 2018
                                                :
                v.                              :
                                                :
                                                :
    ESTATE OF JACOB BREYMEIER                   :
                                                :

                  Appeal from the Order Entered April 6, 2018
    In the Court of Common Pleas of Luzerne County Civil Division at No(s):
                                 13126-2006


BEFORE:       SHOGAN, J., NICHOLS, J., and STRASSBURGER, J.*

MEMORANDUM BY NICHOLS, J.:                                FILED MARCH 18, 2019

        Appellant    Richard    K.   Vosburg,   acting   pro   se   as   a   purported

representative of Appellants David A. Vosburg, Stuart A. Vosburg, Jill L.

Vosburg, Mark S. Vosburg, Matthew W. Vosburg, Marshall W. Vosburg, and

Katherine M. Vosburg, appeals from the order entered April 6, 2018, which

granted post-trial motions filed by Appellee Edward Slaska as representative

of the Estate of Jacob Breymeier and amended the judgment entered on

November 2, 2017. Appellant asserts that the trial court violated his right to


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S60027-18



a fair trial. For the reasons that follow, we conclude that Appellant has waived

all issues for appeal, and we affirm.

       As the parties are well aware of the history to this matter, we briefly

recite the following relevant background. Two groups, the “Albert M. Vosburg,

Jr. heirs”1 and the “Stuart W. Vosburg heirs,”2 owned a portion of property

(the property) in Luzerne County. In 2006, the two groups began to pursue

a quiet title action regarding the property. The trial court entered a default

judgment to quiet title in 2007. In 2016, Appellee filed a petition to strike the

order to quiet title, asserting that he owned half of the property and had not

been notified of the quiet title action prior to the default judgment being

entered.

       The trial court issued an order on March 16, 2016, striking the default

judgment to quiet title. On March 31, 2016, Appellee filed an answer with

new matter. Appellee asserted that the Stuart W. Vosburg heirs had initiated

the quiet title action without performing a diligent search of the chain of title,

which would have shown that Appellee owned half of the property through the

Estate of Jacob Breymeier.          Appellee additionally sought attorney’s fees.

____________________________________________


1 This group of heirs includes Albert M. Vosburg, III and Dawn Vosburg
Anderson.

2 This group of heirs includes Appellant, Stuart A. Vosburg, David A. Vosburg,
Jill L. Vosburg, Mark S. Vosburg, Matthew W. Vosburg, Marshall W. Vosburg,
and Katherine M. Vosburg. The Stuart W. Vosburg heirs were initially
represented by counsel, who filed a petition to withdraw after being dismissed
as counsel in July 2016. The trial court granted the withdrawal petition on
August 22, 2016.

                                           -2-
J-S60027-18



Appellee also filed a discontinuance in the action, but before the trial court

ruled on it, he filed a petition to strike the discontinuance so he could file an

amended answer with new matter including a counterclaim.

      The trial court granted the petition to strike the discontinuance and

permitted Appellee to file an amended answer. Appellee filed an amended

answer, including new matter with a counterclaim, in which he alleged that he

was owed a portion of monies received from timbering the property. On March

30, 2017, the Albert M. Vosburg, Jr. heirs filed a cross-claim against the Stuart

W. Vosburg heirs regarding allegedly withheld timbering money. The court

dismissed the Albert M. Vosburg, Jr. heirs’ cross-claim on September 8, 2017.

      A non-jury trial took place on September 11, 2017.                Testimony

established that the Stuart W. Vosburg heirs knew that Appellee had an

interest in the subject property through the Estate of Jacob Breymeier. The

testimony also showed that the Stuart W. Vosburg heirs failed to conduct a

diligent search of the chain of title of the property and instituted the quiet title

action to extinguish Appellee’s rights to half of the property.

      The trial court found that Appellee owned half of the property, the Stuart

W. Vosburg heirs owned one-quarter of the property, and the Albert M.

Vosburg, Jr. heirs owned one-quarter of the property. The court also found

that the Stuart W. Vosburg heirs did not disburse any of the $38,000.00

received from timbering activities to the other owners. On November 2, 2017,

the court entered a judgment in favor of Appellee of $19,125.00, plus interest,

for timbering monies and $10,404.00 for attorney fees. The court also entered

                                       -3-
J-S60027-18



a judgment in favor of the Albert M. Vosburg, Jr. heirs of $9,500.00, plus

costs, for timbering monies.

      On November 9, 2017, Appellee filed timely post-trial motions seeking

additional interest and legal, expert, and title search fees. On November 29,

2017, Appellant, on behalf of the Stuart W. Vosburg heirs, filed a pro se notice

of appeal with this Court. This Court quashed the appeal on March 8, 2018.

The trial court held a hearing on Appellee’s post-trial motions on April 4, 2018.

The court entered an order on April 5, 2018, which amended the November

2, 2017 judgment in favor of Appellee and increased it by $10,676.90.

      Appellant filed a second pro se notice of appeal with this Court on May

4, 2018. Appellant filed a timely court-ordered Pa.R.A.P. 1925(b) statement

on May 29, 2018. The trial court complied with Pa.R.A.P. 1925(a).

      On appeal, Appellant raises the following issues for our review:

      1. What has the [trial] court done with Appellant’s 145 pages of
         prepared material evidence in this case that the court
         specifically directed, during trial, the Appellant to produce
         within thirty (30) days from the date of trial?

      2. Why did the trial court direct the Appellant to submit his
         evidence in written fashion, after trial, instead of granting
         Appellant . . . his request, at trial, to present this evidence
         through questioning of the two (2) attorneys accused of fraud
         and collusion by Appellant?

      3. As only the [trial] court can answer these questions that have
         been properly raised in procedurally filed Statement of Errors,
         why has the court not done so? And why, ten (10) months
         after trial, with these serious questions remaining unanswered,
         are the 145 pages of evidence produced by Appellant . . . still
         buried by the [trial] court outside the official file of the Clerk of
         Courts?


                                       -4-
J-S60027-18



Appellant’s Brief at 2-3.

      Before we analyze Appellant’s issues, we must consider whether

Appellant preserved them for appeal. Under Pa.R.C.P. 227.1(c),

      [p]ost-trial motions shall be filed within ten days after . . . the
      filing of the decision in the case of a trial without jury. If a party
      has filed a timely post-trial motion, any other party may file a
      post-trial motion within ten days after the filing of the first post-
      trial motion.

Pa.R.C.P. 227.1(c) (emphasis added). Further,

      [u]nder Rule 227.1, a party must file post-trial motions at the
      conclusion of a trial in any type of action in order to preserve
      claims that the party wishes to raise on appeal. In other words, a
      trial court’s order at the conclusion of a trial, whether the action
      is one at law or in equity, simply cannot become final for purposes
      of filing an appeal until the court decides any timely post-trial
      motions. See Pa.R.C.P. 227.1(a).

Chalkey v. Roush, 805 A.2d 491, 496 (Pa. 2002) (emphasis in original).

“Grounds not specified by a party in post-trial motions pursuant to Rule 227.1

shall be deemed waived on appellate review.” Id. at 494 (citations omitted).

      Here, Appellee filed timely post-trial motions on November 9, 2017.

Under Rule 227.1(c), Appellant would have had until ten days after Appellee

filed post-trial motions to file his own timely post-trial motions. See Pa.R.C.P.

227.1(c). However, Appellant filed no post-trial motions. Accordingly, all of

Appellant’s issues raised on appeal have been waived. See Chalkey, 805
A.2d at 494.

      Order affirmed.




                                      -5-
J-S60027-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/18/2019




                          -6-